I doubt the wisdom of the strict rule that affidavits or testimony of jurors in relation to what took place in the jury room can never be used to impeach their verdict, and I think the juster rule is that laid down by Mr. Justice Brewer in Perry v. Bailey, 12 Kan. 539. But the law on this point is well settled by previous decisions of this court, and it is better that any modification thereof, if deemed advisable, should be made by the legislature. *Page 163
                          [OCTOBER TERM, 1928]